Citation Nr: 0522742	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-15 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety and depression, claimed as 
secondary to a service-connected low back disability.  

2.  Entitlement to an increased rating for narrowing of the 
L5-S1 joint space with lumbosacral strain, currently 
evaluated as 60 percent disabling.  

3.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 RO rating 
decision, which denied the veteran's claims at issue.  

In June 2005, the veteran appeared at the RO and testified at 
a video conference hearing that was conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C.  A 
transcript of that hearing has been associated with the 
claims file.  

The issues of secondary service connection for a psychiatric 
disorder and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The service-connected narrowing of the L5-S1 joint space 
with lumbosacral strain is manifested by significant 
discomfort staying in one position for longer than two 
minutes, pain to palpation of the lumbosacral spine area, 
severe limitation of motion (forward flexion to 20 degrees 
with significant pain and inability to extend or laterally 
bend to the right or left), positive straight leg raising on 
the right at approximately 10-15 degrees of flexion, slightly 
diminished motor strength in the lower extremities, decreased 
sensation to light touch on the right lateral foot, deep 
tendon reflexes somewhat diminished at the knees and absent 
at the ankles, X-ray findings of degenerative bony arthritis, 
and MRI findings of moderate narrowing of the disc space of 
L5-S1 with mild central disk bulging; the veteran's morbid 
obesity is a major contributing factor to his arthritis and 
limitation of motion.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
percent for the service-connected narrowing of the L5-S1 
joint space with lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5292, 5295 (effective prior 
to September 26, 2003) and Diagnostic Codes 5237, 5243 
(effective on September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.
 
In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in May 2002 and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in December 2002, the 
RO advised him of what was required to prevail on his claim 
for an increased rating, what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to notify it of 
any additional information or evidence that he wanted the RO 
to try to obtain for him.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in an August 
2003 rating decision and statement of the case issued to him 
in March 2004.  See 38 U.S.C.A. §§ 5102, 5103.  In these 
documents the RO informed the veteran of the reasons for 
which his claim was denied and the evidence it had considered 
in denying the claim, to include the old and revised 
diagnostic criteria pertinent to the evaluation of the low 
back.  In the statement of the case, the RO advised the 
veteran of the legal criteria governing entitlement to the 
benefits sought on appeal, to include the United States Codes 
cites relevant to the VCAA.  Further, the statement of the 
case provided the veteran an opportunity to identify or 
submit any evidence he wished to be considered in connection 
with his appeal.  Thus, through the documents mailed to the 
veteran, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, and 
statement of the case - all taken together - the RO has 
sufficiently informed the veteran of the information or 
evidence needed to substantiate his claim and the parties 
responsible for obtaining that evidence.  With regard to 
notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected low 
back disability.  He was afforded the opportunity to testify 
at a personal hearing before the undersigned in June 2005.  
The veteran has indicated that medical records in support of 
his claim may be obtained from several private sources, as 
well as at the VA.  The RO subsequently obtained treatment 
records from the VA and some of the private records, for 
inclusion in the claims folder.  As for the private treatment 
records that were not obtained, the RO informed the veteran 
of this in a January 2003 letter.  In a statement in February 
2003 and in a follow-up telephone call in March 2003, the 
veteran informed the RO that he either was unable to obtain 
these records himself or learned that there was nothing to 
submit from the identified private doctors. 

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded a VA medical examination in May 
2003, specifically to evaluate the current nature and 
severity of his low back.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The veteran's service-connected narrowing of the L5-S1 joint 
space with lumbosacral strain is currently rated as 60 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292-5295 (effective prior to September 26, 2003).  It is 
noted that the veteran's current rating has been in effect 
since February 1980; thus, it is protected and not subject to 
reduction.  See 38 C.F.R. §§ 3.951, 3.952 (2004).

The RO received the veteran's claim for an increased rating 
in November 2002.  During the course of the veteran's appeal, 
the regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 26, 2003.  See 67 
Fed. Reg. 51,454-58 (August 27, 2003).  According to 
governing legal precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), summary 
published at 69 Fed. Reg. 25,179-80 (May 5, 2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

It appears to the Board, albeit not in an entirely clear 
manner, that in cases such as this, the General Counsel's 
opinion (i.e., VAOPGCPREC 7-03 (November 19, 2003)) dictates 
that the "old" criteria for evaluating spine disabilities 
apply prior to the changes in regulation and that the revised 
criteria apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the revised regulations under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The law, as applied to the 
existing facts of this case, is discussed herein below.  

A.  Criteria effective prior to September 26, 2003

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 60 percent under 
evaluation criteria in effect prior to September 26, 2003.  

Under the "old" rating criteria for evaluating lumbosacral 
strain, the veteran is already evaluated in excess of the 
maximum rating, and he thus may not obtain a higher rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5295 (effective prior 
to September 26, 2003).

Other applicable "old" rating criteria consist of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, for arthritis due to trauma.  
Such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (effective prior to September 26, 2003), 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  X-rays of the lumbosacral spine 
in January 2003 showed degenerative bony arthritis ranging 
over L2-L3, L4-L5, and L5-S1.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003), for limitation of motion of the 
lumbar spine, severe limitation of motion of the lumbar spine 
warrants a 40 percent rating.  Thus, the veteran who is 
currently evaluated at 60 percent may not obtain a higher 
rating under Code 5292.  Even when the effects of pain on use 
and during flare-ups are considered, no higher rating based 
on limitation of motion is permitted under Code 5292.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnston v. Brown, 10 Vet. App. 
80 (1997).

Furthermore, an increased rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 or 5286 (both effective prior to 
September 26, 2003) is not order.  Under these codes, a 100 
percent rating is warranted for either (1) residuals of 
vertebral fracture with cord involvement, bedridden, or 
requiring long leg braces; or (2) complete bony fixation 
(ankylosis) of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement.  The medical record does not show that the 
veteran meets any of these criteria.  That is, there is no 
medical evidence or history of a vertebral fracture, and 
there is no medical evidence demonstrating that the veteran's 
spine, while significantly restricted in motion, is 
completely fixed at an unfavorable angle over the entire 
spine.  

The Board has also considered whether an increased rating is 
in order under the criteria for evaluating intervertebral 
disc syndrome.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  

The accompanying notes to Code 5293 indicate the following:  
Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2):  When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293 (effective September 23, 2002).
 
The veteran is currently evaluated at the maximum rating 
insofar as evaluating his low back disability according to 
incapacitating episodes, and he would not obtain an increased 
rating on that basis.  Therefore, the Board considers, under 
Code 5293, whether a higher rating would result if chronic 
orthopedic and neurologic manifestations were separately 
evaluated and combined under 38 C.F.R. § 4.25.  

As to orthopedic manifestations, the medical records, to 
include VA outpatient records and a May 2003 VA examination 
report, show that the veteran has chronic pain and severe 
limitation of motion of the low back.  Such clinical 
observations in the medical record are evaluated at a maximum 
of 40 percent under either applicable Codes 5292 (limitation 
of motion) or Code 5295 (lumbosacral strain).  Ratings under 
these codes may not be combined, so as to avoid pyramiding.  
That is, while the condition in issue may be evaluated under 
any of several diagnoses, the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  As Code 5295 criteria contemplate 
limitation of motion, the veteran may not be evaluated under 
both it and Code 5292.  In short, the veteran's orthopedic 
manifestations are considered to be no more than 40 percent 
disabling.  

As to neurologic manifestations, the medical records, to 
include VA outpatient records and a May 2003 VA examination 
report, show that the veteran is most appropriately rated at 
20 percent disabling for moderate incomplete paralysis of the 
sciatic nerve under Codes 8520, 8620, and 8720.  

In regard to peripheral nerve (sciatic nerve) disability, a 
10 percent evaluation requires mild incomplete paralysis.  A 
20 percent evaluation requires moderate incomplete paralysis.  
A 40 percent evaluation requires moderately severe incomplete 
paralysis.  A 60 percent rating requires severe incomplete 
paralysis, with marked muscular atrophy.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than that which is 
described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis.  When there is complete 
paralysis the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Codes 8520 (complete and incomplete 
paralysis), 8620 (neuritis), 8720 (neuralgia).  Such codes 
relevant to the sciatic nerve provide for the highest 
ratings, when compared with other peripheral nerve 
disabilities affecting the lower extremities.  

VA records show that in a January 2002 the veteran was seen 
on an outpatient basis for evaluation of low back pain.  He 
indicated that pain radiated down to his knees.  There was no 
numbness, paresthesia, or bowel/bladder problem.  Physical 
examination showed full motor strength, normal muscle tone, 
no atrophy or fasciculation, intact sensation in all 
modalities except for a mild decreased vibration in the feet, 
intact coordination, and lower extremity reflexes that were 
mostly within the average range except for the ankles.  In 
June 2002, it was noted that the veteran had sensory 
neuropathy related to diabetes mellitus.  In January 2003, 
the veteran was seen with low back pain with radiation to the 
legs.  Lower extremity muscle strength was 5/5 (normal) and 
light touch sensation was intact in the L1-S1 distributions.  
Reflexes were equal bilaterally.  In March 2003, he was seen 
in the pain clinic complaining of pain radiating from the 
back to the buttocks on the lateral side of the right leg to 
the right calf.  Physical examination showed muscle strength 
in the lower extremities was 5/5 throughout.  Deep tendon 
reflexes were 0-1/4 (no response to somewhat diminished) on 
the right and 1/4 (low normal/somewhat diminished) on the 
left, and ankle jerks were 1/4 bilaterally.  Sensation was 
intact to pinpoint/ temperature/light touch but diminished 
bilaterally in the vibration sense from the lower one-third 
of the shins distally.  The assessment was chronic canal 
stenosis and disc bulging with acute radiculopathy in the 
right L5 distribution.  

At the time of a VA orthopedic examination in May 2003, the 
veteran complained of chronic low back pain radiating down 
the right side to the posterior thigh to the calf.  He denied 
any bowel or bladder dysfunction.  On motor examination, 
strength was 4/5 (active movement against gravity and some 
resistance) in the extensor hallucis longus and hamstrings, 
bilaterally.  Deep tendon reflexes were 1/4 (low 
normal/somewhat diminished) bilaterally at the knee with 
reinforcement and 0/4 (no response) at the ankle.  There was 
decreased sensation to light touch on the right lateral foot.  
The examiner opined that the spinal stenosis at L2-3 and L3-
4, as reported on an MRI of the lumbar spine, was not related 
to the veteran's service-connected narrowing of the L5-S1 
joint space with lumbosacral strain.  

The foregoing medical evidence, and particularly that from 
the VA orthopedic examination, does not reflect a disability 
picture that is contemplated by the criteria for a 40 percent 
rating under Code 8520.  The clinical findings, overall, are 
more indicative of a moderate level of disability rather than 
moderately severe incomplete paralysis.  This is supported by 
the fact that lower extremity strength was normal or slightly 
less than normal, that sensation in the lower extremities was 
normal to somewhat decreased to light touch on the right 
foot, and that reflexes were somewhat diminished at the knees 
and absent at the ankles.  In sum, the objective findings, in 
the Board's opinion, do not equate to moderately severe 
incomplete paralysis for a 40 percent rating under Code 8520, 
and the veteran is more appropriately evaluated as 20 percent 
under the code. . 

With the 20 percent rating based on neurologic manifestations 
under Code 8520 and the 40 percent rating based on orthopedic 
manifestations under Code 5295, the combined degree of 
disability for the veteran's intervertebral disc syndrome, as 
obtained under 38 C.F.R. § 4.25, is 50 percent.  Accordingly, 
his service-connected low back disability does not warrant a 
rating in excess of 60 percent under Code 5293 (effective 
September 23, 2003).  

B.  Criteria effective on September 26, 2003

Additionally, after careful review, the Board finds that the 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 60 
percent under evaluation criteria effective on September 26, 
2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
lumbosacral strain were revised.  Under such revisions, a 50 
percent rating for lumbosacral strain is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating for lumbosacral strain is 
warranted where there is unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective 
September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's service-connected low back 
disability is manifested by unfavorable ankylosis of the 
entire spine.  Thus, an increased rating under the revised 
Code 5237 is not warranted.  On clinical testing, a VA 
examination in May 2003 showed that the veteran's range of 
motion of the lumbar spine was significantly limited.  At 
that time, the examiner stated that the veteran was only able 
to flex to 20 degrees with significant pain and was unable to 
extend or laterally bend either to the right or to the left.  
The examiner, however, opined that the veteran's morbid 
obesity was a "major contributing risk factor for the 
arthritis" that was found throughout the lumbar spine and to 
his decreased range of motion.  VA outpatient records and 
private medical reports in the claims file do not reflect 
more restrictive findings.  While greatly limited, the spinal 
segments in the veteran's low back are not ankylosed or 
fixated in flexion or extension.  As defined, ankylosis is 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  In any case, and despite 
the significant motion restriction relevant to the lumbar 
spine, there is no medical evidence demonstrating that the 
entire spine is unfavorably ankylosed.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of the veteran's entire spine would be equivalent to 
unfavorable ankylosis for a 100 percent rating under the 
revised Code 5237.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As noted, painful motion was 
taken into account on the range of motion studies during VA 
examination, and the examiner in May 2003 furnished 
commentary as to the points in the range of motion at which 
there was pain and as to the causes of the severe range of 
motion restrictions (i.e., to include that of morbid 
obesity).    

Thus, in assessing the veteran's service-connected low back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine of Code 5237, he does not meet the 
criteria for an increased rating.  That is, there is no 
showing of unfavorable ankylosis of the entire spine.  
Neither is there medical evidence of unfavorable ankylosis of 
the entire thoracolumbar spine for a 50 percent rating.  It 
is the Board's opinion that, under the revised code, the 
maximum rating supported by objective medical evidence is 40 
percent, which is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  Further, even if 
any associated objective neurologic abnormalities are 
evaluated separately under the appropriate diagnostic code, 
as provided in Note (1) to Code 5237, a higher rating would 
not result.  The Board previously addressed the evaluation of 
neurologic manifestations of the service-connected low back 
disability under Code 8520, in the section above.  As noted, 
no more than a 20 percent rating is in order under Code 8520, 
which in concert with the orthopedic manifestations rated at 
40 percent would not afford the veteran's service-connected 
low back disability a rating in excess of 60 percent.  Thus, 
a higher rating under Code 5237 for lumbosacral strain is not 
warranted.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former method - under which a 
higher rating would not result - has been discussed above.  
As to the latter method based on incapacitating episodes, the 
veteran is already evaluated at the maximum rating (i.e., 60 
percent) and no higher rating may be assigned.  Thus, the 
veteran does not meet the criteria for an increased rating 
under 38 C.F.R. 4.71a, Diagnostic Code 5243 (effective 
September 26, 2003).  

The medical evidence in the file, to include the VA 
outpatient records and examination report and private medical 
records, reflects that the veteran's service-connected 
narrowing of the L5-S1 joint space with lumbosacral strain is 
manifested by complaints of chronic low back pain, to include 
at rest, and limitation of motion.  Clinically, there are the 
following findings:  significant discomfort staying in one 
position for longer than two minutes, pain to palpation of 
the lumbosacral spine area, ability to forward flex to 20 
degrees with significant pain, inability to extend or 
laterally bend to the right or left, significantly positive 
straight leg raising on the right at approximately 10-15 
degrees of flexion, slightly diminished motor strength in the 
lower extremities, decreased sensation to light touch on the 
right lateral foot, and deep tendon reflexes that are 
somewhat diminished at the knees and absent at the ankles.  
Morbid obesity was noted as a major contributing factor to 
the veteran's arthritis and limitation of motion.  Also noted 
are X-ray findings of degenerative bony arthritis and MRI 
findings of moderate narrowing of the disc space of L5-S1 
with mild central disk bulging at that level.  When the 
rating criteria are applied to these findings, the veteran's 
disability picture is not more than 60 percent disabling.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 60 percent for narrowing of the L5-S1 joint space 
with lumbosacral strain, under both old rating criteria and 
rating criteria revised effective in September 26, 2003.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for narrowing of the L5-S1 joint space 
with lumbosacral strain is denied.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims 
file, and to obtain contemporary medical opinions as to the 
nature and etiology of the psychiatric disorder at issue and 
as to the question of the veteran's employability due to 
service-connected disability.

First, with respect to a psychiatric disorder, the veteran 
claims that he has depression that is secondary to his 
service-connected low back disability.  He underwent a VA 
examination in July 2003, and the examiner opined that the 
veteran's diagnosed major depressive disorder was not as 
likely as not due to his service-connected back disability.  
The same examiner, in an earlier description of her findings, 
remarked that the veteran's history did suggest the presence 
of intermittent depressed mood, possibly related to the 
stress of major medical problems and chronic pain.  In any 
event, and as noted by the veteran's representative, it is 
not clear whether the examiner considered if the veteran's 
service-connected low back disability aggravates his 
psychiatric disorder.  In that regard, it is noted that 
secondary service connection may be found when an established 
service-connected disability aggravates a non-service-
connected disorder; however, compensation may be paid only 
for that degree of disability above and beyond the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Furthermore, at his hearing before the undersigned in June 
2005, the veteran testified that his doctors (a psychiatrist 
and psychologist) at the VA wrote a report in the past year 
or year and a half in which they related the veteran's 
depression to his back condition.  In view of the foregoing, 
the veteran should be afforded another VA examination in 
order to clarify the etiology of his psychiatric disorder.

Prior to the examination, the RO should also attempt to 
obtain any other additional pertinent psychiatric treatment 
records indicated by the veteran.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In that regard, the veteran testified in June 2005 
that medical records of his treatment for a psychiatric 
disorder may be obtained from the Lorain VA clinic, where he 
stated that a psychiatrist and psychologist (Dr. McLaughlin 
and Dr. Rollins) opined that his depression was secondary to 
his low back disorder and that he was thereby unemployable 
due to his conditions.  It does not appear that the claims 
file contains records of such evaluation and treatment.  

Second, the veteran maintains that his service-connected low 
back disability, as well as his depression, prevent him from 
securing or following any substantially gainful occupation.  
Under the law, a total disability rating (100 percent) for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
without regard to advancing age as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combine rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

At present, the veteran's current service-connected 
disabilities consist solely of the low back disability, 
evaluated as 60 percent disabling.  He thus satisfies the 
percentage rating standards for individual unemployability 
benefits.  In the Board's opinion, however, the medical 
record, as it now stands, is unclear as to the current effect 
of the veteran's service-connected disability on his 
employability.  The veteran underwent a VA orthopedic 
examination in May 2003, to evaluate his service-connected 
low back disability.  It is noted, and as claimed by the 
veteran's representative, that the examiner did not furnish 
any comments as to the veteran's employability.  Thus, the 
veteran should be afforded a VA examination to address such 
issue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for association 
with the claims folder VA records (Lorain 
clinic) relevant to evaluation and 
treatment of the veteran for a psychiatric 
disorder, to include anxiety and 
depression. 

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
in order to determine the current nature 
and likely etiology of his psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
clinical findings should be reported in 
detail in the examination report.  The 
examiner's attention is drawn to the 
findings of a previous VA psychiatric 
examination in July 2003.  The examiner 
is requested to furnish an opinion as to 
(a) whether it is more likely than not or 
less likely than not that a currently 
diagnosed psychiatric disorder is 
causally related to the veteran's 
service-connected low back disability, 
and if not (b) whether it is more likely 
than not or less likely than not that a 
currently diagnosed psychiatric disorder 
is aggravated by the service-connected 
low back disability.  If aggravation is 
determined to exist, to the extent 
possible, the examiner should address the 
baseline manifestations that are due to 
the effects of any psychiatric disorder 
found on examination, and the increased 
manifestations, which, in the examiner's 
opinion, are attributable to the service-
connected low back disability.  The 
rationale for all opinions offered should 
be provided.

3.  The RO should arrange for the veteran 
to receive an examination by an 
appropriate physician to determine the 
severity of his service-connected low 
back disability in relation to his 
employability.  The claims folder should 
be reviewed by the examiner in 
conjunction with the examination.  To 
that end, the examiner's attention is 
drawn to the findings on a previous VA 
orthopedic examination in May 2003.  The 
examiner is specifically requested to 
opine as to whether the veteran's 
service-connected disability causes him 
to be unemployable.  The rationale for 
all opinions offered should be provided.

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims.  If the decision remains adverse 
to the veteran, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112). 



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


